UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee eee ee i i i re x
UNITED STATES OF AMERICA ; O04cr1110 (DLC)
: licvl556 (DLC)
“Vo
ANGELO DIPIETRO, : ORDER
Defendant. :
i i a nn a a ee ee ee ee ee xX

DENISE COTE, District Judge:

The defendant Angelo DiPietro has made a motion for
compassionate release pursuant to 18 U.S.C. § 3582(c){1) (A). On
May 18, 2021, the motion was denied without prejudice to
renewal.

The Court sentenced DiPietro to a term of 210 months’
imprisonment on most of the underlying counts of conviction in
this case. This 210 month sentence is to run concurrently to
the sentence of 324 months’ imprisonment imposed in Case No.
02cr1237, which is currently assigned to the Honorable Loretta
Preska. In the instant case, the Court also sentenced DiPietro
to a term of 300 months’ imprisonment on a count of violating 18
U.S.C. § 924(c}. The § 924(c) sentence must be served following
the completion of the sentence imposed in Case No. O2cr1237 or
the 210 month sentence imposed in this case, whichever is

longer.

 
In 2020, Judge Preska vacated one of DiPietro’s counts of
conviction in Case No. 02crl237, necessitating DiPietro'’s
resentencing on his § 924(c) conviction in this case. When he
is resentenced, DiPietro is subject to a mandatory term of 84
months’ imprisonment. Accordingly, it is hereby

ORDERED that DiPietro shall consider whether to file a
motion for compassionate release in Case No. 02cr1237 and advise

this Court by May 25, 2021 whether he intends to do so.

Dated: New York, New York
May 19, 2021

| Lau Ze. LO

ISE COTE
United Stattes District Judge

 
